Citation Nr: 1415281	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for a right elbow disability.    

2.  Entitlement to an initial compensable initial disability rating (evaluation) for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 2004 to July 2009.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Seattle, Washington, Regional Office (RO), which granted service connection for a right ankle disability and a right elbow disability, assigning noncompensable disability ratings to each disability, effective July 18, 2009, the day after service separation.  

In December 2009, the Veteran entered a notice of disagreement with the initial ratings for right ankle and right elbow disabilities assigned in the August 2009 rating decision.  In a March 2011 rating decision, the RO, in pertinent part, granted a 10 percent rating for the right elbow disability, effective July 18, 2009.  

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing to be held at the RO in Seattle, Washington.  Because the Veteran did not appear for the hearing, and has not requested to reschedule the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).
 
The Board finds that a total disability rating for compensation purposes based on individual unemployability (TDIU) claim has not been raised by the Veteran or the record.  The VA examiner who conducted the September 2010 VA examination noted that the right elbow disability affects the Veteran's employment, such that he is unable to repetitively lift more than 20 pounds, but that he is able to perform his work.  The Veteran has not otherwise reported or contended that his service-connected disabilities render him unemployable.  A TDIU claim is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If it is the Veteran's intent to claim TDIU, he will need to express that intent to VA.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire rating period, the right elbow disability has been manifested by at least 10 to 145 degrees flexion, 10 degrees extension, 85 degrees supination, 
80 degrees pronation, and a large medial bone spur.  

2.  For the entire initial rating period, the service-connected right ankle disability has not been manifested by moderate limitation of motion.

3.  For the initial rating period from September 12, 2010, the service-connected right ankle disability has been manifested by X-ray evidence of degenerative disc disease.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability evaluation in excess of 10 percent for a right elbow disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5010, 5206, 5207, 5208 (2013).

2.  For the initial rating period prior to September 12, 2010, the criteria for a compensable initial disability evaluation for a right ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5010, 5271 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from September 12, 2010, the criteria for a rating of 10 percent, but no higher, for a right ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In an April 2009 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in May 2009 and September 2010 to evaluate the service-connected disabilities.  The VA examination reports are of record.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran's Virtual VA folder appears to contain all available evidence pertinent to the issues.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records and the record contains sufficient evidence to make a decision on the issues.  The service treatment records are of record and available post-service treatment records identified as relevant to the Veteran's claim, including VA examination reports, have been obtained or otherwise submitted.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to the 
service-connected disabilities by seeking appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting the distinction between claims stemming from an original rating versus increased rating).  The Board finds that symptoms and impairment related to multiple basal cell carcinomas with residual scars, actinic keratosis, and a left shoulder disability have not changed in severity over the course of the appeal to warrant a staged rating.  Id. at 126. 

For disabilities evaluated based on limitation of motion, VA must consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to deformity or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors concerning joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  



Initial Rating for a Right Elbow Disability

In an August 2009 rating decision, the RO granted service connection for right elbow arthritic changes and assigned a noncompensable (0 percent) initial disability evaluation under Diagnostic Codes 5206-5010, effective July 18, 2009.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The primary Code indicates the underlying source of the disability, while the additional Code, shown after the hyphen, represents the basis for the rating.  In this case, Diagnostic Code 5206 is used for rating limitation of flexion of the forearm, while Diagnostic Code 5010 represents arthritis due to trauma, the basis for the rating.  In December 2009, the Veteran entered a notice of disagreement with the initial rating for a right elbow disability assigned in the August 2009 rating decision.  In a March 2011 rating decision, the RO, in pertinent part, assigned a 10 percent rating for the right elbow disability rating, effective July 18, 2009, based on painful and limited motion.  All relevant diagnostic codes will be considered.

As determined by the September 2010 VA examiner, the Veteran's dominant hand is his right hand; therefore, the service-connected right elbow is the major appendage.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5206 for limitation of flexion of the forearm, a noncompensable (0 percent) rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds the preponderance of the evidence shows that manifestations of the right elbow disability more closely approximate a 10 percent disability rating for the entire rating period under Diagnostic Codes 5206, 5207, 5208, or 5010.  A May 2009 VA examination shows right elbow range of motion as 145 degrees flexion, 0 degrees extension, 85 degrees supination, and 80 degrees pronation.  May 2009 X-ray results revealed an old avulsion fracture of the coronoid.  A September 2010 VA examination report reveals right elbow range of motion as 10 to 145 degrees flexion, 10 degrees extension, 85 degrees supination, and 80 degrees pronation.  September 2010 X-ray results revealed a large medial bone spur.  

The right elbow disability does not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Codes 5206, 5207, or 5208, for any period.  The evidence of record does not show right (major) forearm flexion limited to 90 degrees; right (major) forearm extension limited to 75 degrees; or forearm flexion limited to 100 degrees and forearm extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208.  

The assigned 10 percent initial disability rating for the right elbow disability is consistent with the 10 percent rating provided under Diagnostic Code 5010 for arthritis due to trauma, is substantiated by X-ray findings, and the range of motion clinical findings manifest to a noncompensable (less than 10 percent) degree (which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis).  
38 C.F.R. § 4.71a.  As 10 percent is the maximum rating provided under Diagnostic Codes 5010-5003, a higher rating is not possible under this code.  

The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra, for the entire rating period on appeal, in reaching its finding that the right elbow disability does not have limitation of motion that more nearly approximates the criteria for a 20 percent disability rating.  The May 2009 VA examination contains reports that the Veteran has experienced pain, weakness, swelling, and lack of endurance.  The Veteran clarified that he experiences aching pain in his right elbow one time per week, which is elicited by physical activity, and eliminated by ibuprofen.  The Veteran further reported that he does not experience any functional impairment because of his right elbow disability.  On a scale of 1 to 10, the Veteran rated his pain level at 6 during flare-ups.  At the September 2010 VA examination, the Veteran denied flare-ups, but reported that he experiences pain when he repetitively lifts more than 20 pounds.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  Upon examination, the May 2009 VA examiner indicated no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination, after repetitive use.  The Board finds that such flare-ups of pain do not provide for a higher disability rating than 10 percent.  Even considering the Veteran's reported right elbow pain during flare-ups, the degree of impairment does not more nearly approximate the criteria for a 20 percent disability rating.  A 20 percent disability rating requires a degree of impairment nearly approximating major forearm flexion limited to 90 degrees; major forearm extension limited to 75 degrees; or forearm flexion limited to 100 degrees and extension limited to 45 degrees.  For the entire rating period, the right elbow disability has been manifested by at least 10 to 145 degrees flexion, 10 degrees extension, 85 degrees supination, 80 degrees pronation, and a large medial bone spur.  For these reasons, the Board finds that, for the entire rating period, the right elbow did not more nearly approximate limitation of motion to a compensable degree to warrant an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether a higher evaluation is available under a different Diagnostic Code, and finds that none are applicable.  Ankylosis of the right elbow is not shown (Diagnostic Code 5205) and there is no evidence of impairment of the flail joint (Diagnostic Code 5209).  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapplicable because there is no limitation of supination or pronation warranting a compensable rating.  See 
38 C.F.R. § Diagnostic Code 5213 (supination must be limited to 30 degrees or less for award of a compensable rating and pronation must be limited beyond the last quarter of arc to be compensable).

Initial Rating for a Right Ankle Disability

In an August 2009 rating decision, the RO granted service connection for right ankle sprain and assigned a noncompensable (0 percent) disability evaluation under Diagnostic Code 5271, effective July 18, 2009.  Diagnostic Code 5271 assigns a 10 percent rating for moderate limitation of ankle motion.  A 20 percent evaluation is assigned for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

In this case, the Board has considered the entire rating period from July 18, 2009 to determine whether the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.



Rating Period Prior to September 12, 2010

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to September 12, 2010, the criteria for a compensable disability evaluation for a right ankle disability have not been met or more nearly approximated.  The May 2009 VA examination report reveals full range of motion of the right ankle with 20 degrees dorsiflexion and 45 degrees plantar flexion.  On examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  

The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra, for the initial rating period prior to September 12, 2010, in reaching its finding that the right ankle does not have limitation of motion that more nearly approximates a compensable disability rating.  The May 2009 VA examination contains reports that the Veteran experienced flare-ups of recurrent dislocations and moderate subluxation during supination.  The Board finds that such flare-ups of pain do not provide for a compensable disability rating.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  Upon examination, the May 2009 VA examiner indicated no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination, after repetitive use.  Even considering the Veteran's reported recurrent right ankle dislocations and subluxation during supination, the degree of impairment would not warrant a compensable disability evaluation.  The VA examiner associated no specific limitation of range of motion with the right ankle.  For these reasons, the Board finds that, for the initial rating period prior to September 12, 2010, the right ankle did not more nearly approximate moderate limitation of motion to warrant a compensable disability evaluation.  38 C.F.R. §§ 4.3, 4.7.

Rating Period from September 12, 2010

The Board finds that, based on X-ray evidence of degenerative disc disease with noncompensable limitation of motion, along with limited function during flare-ups, the right ankle disability more nearly approximates the criteria for a higher disability rating of 10 percent, but no higher than 10 percent, for the initial rating period from September 12, 2010, under Diagnostic Code 5003 (indicating this minimum compensable rating is to be assigned even when there is not a compensable degree of limitation of motion) for arthritis.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  A September 2010 VA examination report reveals full range of motion in the right ankle with 20 degrees dorsiflexion and 45 degrees plantar flexion.  The September 2010 VA examiner noted right ankle "tenderness" over the anterior talofibular ligament.  The VA examiner advanced a diagnosis of right ankle sprain superimposed on degenerative joint disease.  

At the September 2010 VA examination, the Veteran reported that he experiences flare-ups of recurrent sprains once every one to two months, precipitated by walking on uneven ground.  The Veteran further reported that he limps for about two days after experiencing the flare-ups.  The September 2010 VA examiner noted that range of motion decreased by more than 50 percent upon ankle sprain.  The Veteran is competent to describe flare-ups in the right ankle and limitations due to such.

The Board finds that the Veteran's reports are credible and has considered the Veteran's lay statements in rating the right ankle disability, including consideration of lay reports of additional limited motion during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  With painful motion, even if only during flare-ups, combined with X-ray evidence of arthritis, the right ankle disability more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5003 (arthritis with pain and noncompensable limitation of motion) for the initial rating period from September 12, 2010.  The grant of a 10 percent disability rating is based upon September 2010 X-ray evidence of arthritis and lay statements by the Veteran, and thus is warranted for the initial rating period from September 12, 2010 because this is date entitlement to a 10 percent disability rating arose.  

The clinical measures of range of motion show full range of motion with 20 degrees dorsiflexion and 45 degrees plantar flexion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It is only with the consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Deluca factors that show some additional limitation of motion due to arthritis and during flare-ups that show the right ankle disability more nearly approximates the criteria required for an increased 10 percent disability evaluation.  

A rating in excess of 10 percent is not possible for the one right ankle under the current Diagnostic Code 5003 for any period, as Diagnostic Code 5003 does not provide for a rating in excess of 10 percent for a single major joint.  As discussed above, and specifically considering additional limitation of motion and function during flare-ups, the right ankle range of motion does not more nearly approximate limitation of motion in excess of a 10 percent disability rating and does not show marked limitation of motion to warrant a 20 percent rating under Diagnostic Code 5271.  Throughout the rating period on appeal, the right ankle disability has resulted in limitation of flexion and extension only to a noncompensable degree.  

The Board has also considered whether a higher evaluation is available under a different Diagnostic Code, and finds that none are applicable.  The right ankle has not been shown to have ankylosis (Diagnostic Code 5270);  ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272); malunion of the os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  

For the above stated reasons, and resolving reasonable doubt in the Veteran's favor, for the initial rating period from September 12, 2010, the criteria for an increased rating of 10 percent, but no higher, for a right ankle disability, have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment not already contemplated by the currently assigned schedular rating criteria.  The schedular rating criteria provided in Diagnostic Codes 5003, 5010, 5206, 5207, 5208, and 5271 reasonably encompass the Veteran's elbow and ankle disabilities.    

Diagnostic Codes 5206, 5207, 5208, and 5271 specifically provide for disability ratings based on limitation of motion of the affected joints.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59.  The Veteran's right elbow disability has been manifested by at least 10 to 145 degrees flexion, 10 degrees extension, 85 degrees supination, and 80 degrees pronation.  The Veteran's right ankle disability has been manifested by at least 20 degrees dorsiflexion and 45 degrees plantar flexion.  The schedular rating criteria specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria at Diagnostic Codes 5003 and 5010 specifically provide for ratings based on the presence of painful arthritis, arthritis due to trauma, and for limitation of motion associated with the arthritis, including due to pain, other orthopedic factors, and during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 206-07.  In this case, considering the lay and medical evidence, the right elbow disability was manifested by a large medial bone spur, and for the period from prior to September 12, 2010, the Veteran's right ankle disability was manifested by arthritic pain, resulting in some limitation of motion of the right elbow and right ankle due to arthritis and pain.  

The Board finds that manifestations of the right elbow disability is fully contemplated in the assigned 10 percent rating; that, for the rating period from September 12, 2010, the right ankle disability is fully contemplated in the 10 percent rating; and that, for the rating period prior to September 12, 2010, the right 

ankle disability is fully contemplated in the noncompensable rating.  In the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that no referral for extraschedular consideration is required.  
38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 10 percent for a right elbow disability is denied.

For the initial rating period prior to September 12, 2010, an initial compensable disability rating for a right ankle disability is denied; for the initial rating period from September 12, 2010, a 10 percent disability rating, but no higher, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


